Citation Nr: 1500776	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-34 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1967 to July 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Cleveland, Ohio, Regional Office which denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  In July 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that service connection for Type II diabetes mellitus is warranted as he was exposed to herbicides while performing his military duties with the Army's 7th Infantry Division, 7th Military Police Company in close proximity to the Korean Demilitarized Zone (DMZ) between May 1968 to July 1969.  At the July 2014 Board hearing, the Veteran testified that his duties as a military policeman "included periodic trips to the 2nd Infantry Division at the DMZ" and "I accepted my assignments as a military policeman without hesitation wherever my company directed me to go and many of those trips were to the DMZ."  

The Department of Defense has determined that veterans who served with specified military units in Korea near the DMZ from April 1968 to July 1969 were exposed to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10.  The Army's 7th Infantry Division, 7th Military Police Company is not among the listed units.  Where a veteran alleges service along the DMZ between April 1968 and July 1969 and was assigned to a unit other than one of the specified units, the AOJ is to submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the veteran's location and military duties in Korea.  Such action has not been undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide specific information as to his military duties as a military policeman in the Republic of Korea, including those performed proximate to the DMZ, and the identity of any involved military units.  The Veteran should be informed that he may provide additional evidence of his alleged in-service herbicide exposure and proximity to the DMZ such as "buddy" statements and in-service photographs and letters.  

2.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that the Veteran's complete service personnel records, including those pertaining to his military duties with the Army in the Republic of Korea between May 1968 and July 1969, be forwarded for incorporation into the record.  If no additional service personnel records are located, a written statement to that effect should be incorporated into the record.  
 
3.  Undertake all development as required by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10, including submitting a request for verification of the Veteran's location and military duties in the Republic of Korea between May 1968 and July 1969 to the JSRRC, in order to verify the Veteran's alleged in-service herbicide exposure.  

4.  Then readjudicate the issue of service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

